Case: 21-30069         Document: 00516119219             Page: 1    Date Filed: 12/06/2021




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             December 6, 2021
                                          No. 21-30069                          Lyle W. Cayce
                                                                                     Clerk

   Curtis A. Fletcher,

                                                                   Plaintiff—Appellant,

                                             versus

   Louisiana Department of Transportation and
   Development,

                                                                   Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:19-CV-593


   Before Wiener, Graves, and Ho, Circuit Judges.
   Jacques L. Wiener, Jr., Circuit Judge:
         This case asks whether Louisiana has waived its sovereign immunity
   in the context of the Americans with Disabilities Act of 1990 (“ADA”). 1
   Plaintiff-Appellant Curtis Fletcher sued his former employer, Defendant-
   Appellee, Louisiana Department of Transportation and Development
   (“DOTD”), for disability discrimination in violation of the ADA. The



         1
             42 U.S.C. § 12101, et seq.
Case: 21-30069     Document: 00516119219           Page: 2    Date Filed: 12/06/2021




                                    No. 21-30069


   Middle District of Louisiana granted DOTD’s 12(c) motion for judgment on
   the pleadings, holding that “Louisiana’s immunity as a sovereign remains
   intact and serves as a bar to recovery of damages and injunctive relief from
   claims asserted against Louisiana under Title I of the ADA.” The district
   court explained that DOTD, as an arm of the state, benefits from that shield
   and dismissed Fletcher’s claims with prejudice. Fletcher appeals and moves
   to certify the question to the Louisiana Supreme Court. He contends, in the
   alternative, that the state has waived its sovereign immunity through its
   general waiver of immunity for “injury to person or property” in the
   Louisiana constitution.
          We agree with the district court that Louisiana has not waived its
   sovereign immunity under the ADA. We therefore affirm the judgment of the
   lower court and deny Fletcher’s motion to certify.
                                  I. Background
          Fletcher was an engineer employed by DOTD for nearly twenty-four
   years before he was terminated. He alleges that he suffers from hypertension
   and dizziness which at times renders him unable to work or drive. Fletcher
   requested and was approved for leave under the Family and Medical Leave
   Act (“FMLA”) beginning on May 7, 2014. He consulted doctors during his
   leave, but his medical problems continued. On August 6, 2014, DOTD’s
   project management administrator emailed Fletcher to inform him that his
   leave had expired and that his second request for leave was denied. DOTD’s
   project management director then issued a “Pre-Deprivation Notice of Non-
   Disciplinary Removal,” explaining that Fletcher’s disability and exhaustion
   of sick leave required his termination. Despite his attempt to use his accrued
   sick leave, Fletcher was terminated on October 14, 2014.
          Fletcher alleges that “[o]n September 27, 2017, the EEOC found that
   Plaintiff’s charge was timely brought and that all requirements for coverage




                                         2
Case: 21-30069          Document: 00516119219                Page: 3       Date Filed: 12/06/2021




                                            No. 21-30069


   under the [ADA] were met.” 2 He received his notice of right to sue letter on
   June 4, 2019. Fletcher sued, but his case was dismissed with prejudice by the
   district court, which held that ADA claims against the state are barred by
   Louisiana’s sovereign immunity. Fletcher appealed.
                                    II. Standard of Review
          “We review a district court’s dismissal under Federal Rule of Civil
   Procedure 12(c), applying the same de novo standard as to a Rule 12(b)(6)
   motion to dismiss.” 3
                           III. Louisiana’s Sovereign Immunity
          Louisiana’s sovereign immunity bars Fletcher’s Title I ADA claim.
   “A foundational premise of the federal system is that States, as sovereigns,
   are immune from suits for damages, save as they elect to waive that
   defense.” 4 State sovereign immunity “bars citizens of a state from suing their
   own state or another state in federal court, unless [1] the state has waived its
   sovereign immunity or [2] Congress has expressly abrogated it.” 5 The
   Supreme Court has held that Congress did not validly abrogate state
   sovereign immunity in enacting the ADA. 6 Therefore, Fletcher’s only path
   forward is to show that Louisiana has waived its sovereign immunity.
          Fletcher relies on Section 10(A) of Article XII of the Louisiana
   Constitution to claim that the State has waived its immunity for ADA claims.
   That section states “Neither the state, a state agency, nor a political



          2
              (cleaned up).
          3
              Aldridge v. Miss. Dep’t of Corr., 990 F.3d 868, 873 (5th Cir. 2021).
          4
              Coleman v. Ct. of Appeals of Md., 566 U.S. 30, 35 (2012).
          5
              Raj v. La. St. Univ., 714 F.3d 322, 328 (5th Cir. 2013) (citations omitted).
          6
              Bd. of Trs. of the Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001).




                                                   3
Case: 21-30069          Document: 00516119219              Page: 4       Date Filed: 12/06/2021




                                           No. 21-30069


   subdivision shall be immune from suit and liability in contract or for injury to
   person or property.” 7
           The Louisiana Supreme Court has stated: “When a constitutional
   provision is plain and unambiguous, and its application does not lead to
   absurd consequences, its language must be given effect.” 8 The Louisiana
   Supreme Court “has recognized Section 10(A) as an ‘unequivocal, self-
   executing waiver of sovereign immunity as to suit and liability in contract and
   tort cases.’” 9 However, such a waiver is not without limits. “While
   Louisiana may have waived sovereign immunity with respect to some claims,
   La. Const. art. 1 § 26 makes it clear the State has not waived its sovereignty
   within the federal system.” 10
           Fletcher asserts that an ADA claim is a delictual action so it must fall
   within the State’s waiver for injury to person or property. But Louisiana
   courts have declined invitations to broaden the scope of the tort waiver. The
   Louisiana Second Circuit Court of Appeals has explicitly held that Louisiana




           7
               LA. CONST. ANN. art. XII, §10(A).
           8
            Canal/Claiborne, Ltd. v. Stonehedge Dev., LLC, 2014-0664, p.5 (La. 12/9/14); 156
   So. 3d 627, 632.
           9
           Id. at p. 5; 156 So. 3d at 632 (quoting Fulmer v. State, Dep’t of Wildlife & Fisheries,
   2010-2779 (La. 7/1/11); 68 So. 3d 499, 503).
           10
              Holliday v. Bd. of Supervisors of LSU Agric. & Mech. Coll., 2014-0585, p. 3 (La.
   10/15/14); 149 So. 3d 227, 229. That provision of the state’s constitution states: “The
   people of this state have the sole and exclusive right of governing themselves as a free and
   sovereign state; and do, and forever hereafter shall, exercise and enjoy every power,
   jurisdiction, and right, pertaining thereto, which is not, or may not hereafter be, by them
   expressly delegated to the United States of America in congress assembled.” LA. CONST.
   ANN. art. I, §26. See also Reed-Salsberry v. Louisiana, 51-104, p.3 (La. App. 2 Cir. 2/15/17);
   216 So. 3d 226, 229 (This section “does not waive or cede Louisiana’s sovereign immunity
   in the federal system to unlimited Congressional power over state contracts.”).




                                                   4
Case: 21-30069        Document: 00516119219              Page: 5       Date Filed: 12/06/2021




                                          No. 21-30069


   has not waived its sovereign immunity in ADA cases. 11 The Louisiana
   Supreme Court has not answered the ADA question specifically, but it has
   ruled that the state has not waived its immunity for FMLA 12 or unjust
   enrichment claims. 13 The pattern of the court, therefore, is to limit the scope
   of the waiver to traditional contract and tort suits.
           Federal district courts in Louisiana have reached the same result. 14 As
   one district court explained, an ADA claim is blocked by sovereign immunity
   because such a “suit is an employment discrimination claim, not a tort or
   contract claim. Her cause of action comes from the ADA, not her
   employment contract.” 15
           Fletcher cannot sweep ADA claims into this limited category of tort
   waiver. He contends that because he seeks both compensatory and monetary
   damages, his case necessarily involves an injury to his person and property.


           11
             Reed-Salsberry, 51-104, p.6; 216 So. 3d at 230. This court may look to Louisiana’s
   appellate courts as persuasive authority. Wiltz v. Bayer CropScience, Ltd. P’ship, 645 F.3d
   690, 695 (5th Cir. 2011) (“Although we do not disregard the decisions of Louisiana’s
   intermediate courts unless we are convinced the Louisiana Supreme Court would decide
   otherwise, we are not strictly bound by them.”).
           12
            Holliday, 2014-0585, p. 2-3; 149 So. 3d at 228 (“La. Const. art. 12 § 10(A) does
   not waive or cede Louisiana’s sovereign immunity in the federal system to unlimited
   Congressional power over state contracts.”).
           13
             Canal/Claiborne, 2014-0664, p.1; 156 So. 3d at 630 (holding unjust enrichment
   claims do “not fall within the scope of the waiver of sovereign immunity in contract or
   tort”).
           14
             Harris v. La. Off. of Juv. Just., No. 18-13356, 2019 WL 2617175, at *4 (E.D. La.
   June 26, 2019) (“The prevailing view among both federal and state courts is that Louisiana
   has not waived its immunity for Title I ADA claims.”); Jones v. La. Dep’t of Health &
   Hosps., No. 15-6997, 2016 WL 3198614, at *2 (E.D. La. June 9, 2016) (“Therefore,
   Louisiana’s immunity as a sovereign remains intact and serves as a bar to claims asserted
   under Title I of the ADA.”).
           15
              Caesar v. La. Tech Univ., No. 19-00915, 2019 WL 6125243, at *3 (W.D. La. Nov.
   4, 2019), adopted, 2019 WL 6130829.




                                                5
Case: 21-30069           Document: 00516119219              Page: 6   Date Filed: 12/06/2021




                                            No. 21-30069


   If his logic were to be followed to its end, any claim for damages could turn a
   case into an injury to person or property. If that were true, there would be no
   identifiable limit to the § 10(A) waiver, and the Louisiana Supreme Court
   would surely have held that Louisiana had waived its immunity for FMLA
   and unjust enrichment claims. Instead, that court chose to limit the waiver to
   the plain language of Louisiana’s constitution. Fletcher has provided no case
   which concretely shows that Louisiana has waived immunity for ADA claims.
   The state’s shield must therefore serve to bar this claim.
                    IV. Certification to the Louisiana Supreme Court
           The United States Supreme Court or any federal circuit court of
   appeals may certify a question to the Louisiana Supreme Court when “there
   are involved in any proceedings before it questions or propositions of
   [Louisiana] law … which are determinative of said cause independently of
   any other questions involved in said case and that there are no clear
   controlling precedents in the decisions of the supreme court of” Louisiana. 16
   The Louisiana Supreme Court, of course, retains the discretion to decline to
   answer the certified question. 17
           Because we must comply with our duty to interpret the law as a
   Louisiana appellate court, and as we are confident that this case does not
   present a genuinely unsettled matter of Louisiana law, certification is not
   appropriate and Fletcher’s motion is denied.
           The judgment of the district court is AFFIRMED.




           16
              La. Sup. Ct. Gen. Admin. R. Pt. A. Rule XII, § 1. See also La. R.S. 13:72.1(A)
   (statute to the same effect).
           17
                La. Sup. Ct. Gen. Admin. R. Pt. A. Rule XII, § 1.




                                                  6